Case 3:19-cv-00263-REP-RCY Document 28 Filed 06/11/20 Page 1 of 11 PageID# 217



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


LARRY E. PATTERSON,


       Petitioner,

V.                                                  Civil Action No. 3:19CV263


HAROLD W. CLARKE, et al.,

       Respondents.

                               MEMORANDUM OPINION


       Larry   E.   Patterson,    a   Virginia      inmate     proceeding      pro   se,

brings this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254       ("§ 2254     Petition," ECF         No.   1).     In   his § 2254

Petition, Patterson challenges two 2017 institutional convictions

that   resulted in the      loss      of   good    time   credits.         (Id. at I.)

Respondents     move   to   dismiss,       inter    alia,     on    the    ground    that

Patterson      procedurally      defaulted        his   claims.       Patterson       has

responded.      For the reasons set forth below, the Motion to Dismiss

(ECF No. 15) will be granted.^


                            I.     PROCEDURAL HISTORY


       On June 19, 2017, following a disciplinary hearing, Patterson

was found guilty of the institutional offense of intentionally

tampering with surveillance equipment.                  (§ 2254 Pet. 26.)      On June




       ^ The Court employs the pagination assigned by the CM/ECF
docketing system.
Case 3:19-cv-00263-REP-RCY Document 28 Filed 06/11/20 Page 2 of 11 PageID# 218
Case 3:19-cv-00263-REP-RCY Document 28 Filed 06/11/20 Page 3 of 11 PageID# 219
Case 3:19-cv-00263-REP-RCY Document 28 Filed 06/11/20 Page 4 of 11 PageID# 220
Case 3:19-cv-00263-REP-RCY Document 28 Filed 06/11/20 Page 5 of 11 PageID# 221
Case 3:19-cv-00263-REP-RCY Document 28 Filed 06/11/20 Page 6 of 11 PageID# 222
Case 3:19-cv-00263-REP-RCY Document 28 Filed 06/11/20 Page 7 of 11 PageID# 223
Case 3:19-cv-00263-REP-RCY Document 28 Filed 06/11/20 Page 8 of 11 PageID# 224
Case 3:19-cv-00263-REP-RCY Document 28 Filed 06/11/20 Page 9 of 11 PageID# 225
Case 3:19-cv-00263-REP-RCY Document 28 Filed 06/11/20 Page 10 of 11 PageID# 226
Case 3:19-cv-00263-REP-RCY Document 28 Filed 06/11/20 Page 11 of 11 PageID# 227
